 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    KYLE S. COOPER,                                   No. 2:16-cv-3039 DB
12                       Petitioner,
13           v.                                         ORDER
14    D. BAUGHMAN,
15                       Respondent.
16

17          Petitioner is a state prisoner proceeding pro se with a petition for a writ of habeas corpus

18   under 28 U.S.C. § 2254. Both parties have consented to proceed before the undersigned for all

19   purposes pursuant to 28 U.S.C. § 636(c). (ECF Nos 7, 13). Presently before the court is

20   petitioner’s motion to proceed in forma pauperis (ECF No. 11) and his motions for summary

21   judgment (ECF Nos 20, 21).

22          Examination of the in forma pauperis application reveals that petitioner is unable to afford

23   the costs of suit. Accordingly, the application to proceed in forma pauperis will be granted. See

24   28 U.S.C. § 1915(a).

25          Petitioner has filed two identical motions for summary judgment. (ECF Nos. 20, 21.)

26   Petitioner states he is filing a motion pursuant to Federal Rule of Civil Procedure 56. He argues

27   he is entitled to summary judgment because after reviewing respondent’s answer it is clear that

28   respondent has failed to show or claim any genuine dispute related to the material facts.
                                                       1
 1           While the Federal Rules of Civil Procedure may be applied to habeas proceedings,

 2   petitioner’s motion for summary judgment is not appropriate in this instance. See Rule 12, Rules

 3   Governing Section 2254 Cases. A motion for summary judgment is not appropriate in a habeas

 4   proceeding because the court issues a final decision based upon a petition, answer, and optional

 5   traverse. Accordingly, petitioner’s motions for summary judgment will be denied.

 6           Accordingly, IT IS HEREBY ORDERED that:

 7           1. Petitioner’s motion to proceed in forma pauperis (ECF No. 11) is granted; and

 8           2. Petitioner’s motions for summary judgment (ECF Nos. 20, 21) are denied.

 9   Dated: December 4, 2018

10

11

12

13

14
     DLB:12
     DLB1/prisoner-habeas/coop.3039.ifp+msj
15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
